Title: To James Madison from Thomas Appleton, 9 July 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 9th. July 1807.

I herewith inclose you a list of American Vessels sail’d from this port from the 1st. of January to the 30th. of June of the present year; by which you will observe that they amount to 90, a number to which our trade to this place had never before Attain’d.  In my last dispatches I advis’d you of the capture of Dantzick by the french arms on the 25th. of May.  The winter had been Consum’d in fruitless negociations, and I am inclin’d to beleive with as little sincerity as Success.  It will Certainly Appear a Solecism in War that the Russians during three months should not once have Seriously Attempted to raise the seige of a City, the accomplishment of which object was evidently of the last importance to them, but how will Your astonishment rise when you are told that 10 days after the loss of Dantzick, when the french had added to their main army 60,000 men who had been occupied at the seige, that the Russians should Attack the Centre of the french at Spanden and Lomitten, under the immediate Command of the Emperor Napoleone.  They were of Course defeated, and with Considerable loss.  On the 6th. they Attack’d Marshall Ney on the borders of the Passarge, and experienc’d a Similar reception; for by their own Confession they acknowledge to have lost 2000 Men.  On the 9th. the Emperor Napoleone Attack’d a body of 10,000 Cavalry and 15,000 infantry which defended Guttstadt; and at 8 in the evening enter’d the City by force.  On the 12th. the whole Russian army was Concentrated at Heilsberg, a place Calculated by nature for long defense, and Strengthen’d by entrenchments, the labour of four months.  It was here that Napoleone determin’d to give a fatal blow to the Russian power; and in the meanwhile Marshall Ney had intercepted their communication with Eylau.  At 4 in the morning, and in the moment when the Signal for attack was expected, the Russians precipitately abandoned their Camp, their magazines, and their entrenchments to the Conqueror, and fled to the right border of the river Alle.  The Emperor Alexander it Seems was not present at any of these events, having retir’d a few days previous to the opening of the campain.  On the 12th. the Emperor advanc’d his head-quarters to Eylau.  The 13th & 14th. pass’d in making the necessary dispositions of the army for the important battle which took place on the following day.  On the evening of the 15th. the different columns of the french had arriv’d at the posts allotted to them by the Emperor, who observing the order and harmony of the whole, exclaim’d, "this is surely a propitious day.  It is the anniversary of the battle of Marengo".  On a Signal given the Marshall Ney commenc’d the battle, directing his force towards the centre of the City of Friedland; forcing his passage with the point of the bayonet thro’ the various Columns of the russians which Succeeded each other, until he Attain’d his object.  Every effort of the Russians to maintain their ground was ineffectual; and the french remain’d masters of the field, finding 18,000 Russians slain, and 12,000 prisoners; together with 120 Cannon, a Considerable number of Standards, and large Magazines of Stores.  On the following day the Russians pass’d the Pregel in the utmost Consternation, destroying the bridges they left behind, to prevent the closeness of the pursuit; however, at 8 in the morning of the 16th. the french threw over a temporary bridge, and pass’d the river with the whole army.  On the same day the Marshall Soult enter’d Konisberg, making prisoners of 5000 Russians who disputed the passage.  In this City were found immense Stores, and in the port were 200. Russian vessels loaded with provisions, and 160,000 Stand of English Arms lately arrived, but not yet landed.  On the 17th. the french head-quarters were at Klein-Schirau, and on the 19th. at Tilsit.  The russians were Still retreating with precipitation into Russia; while every day added new trophies to the french arms.
So great a variety of reports have circulated relative to the Conspiracy of Constantinople, that I am now happy to Convey to you an official detail of these events.  The truth is, that it originated in an imprudent order of the Sultan’s for certain Janissaries to wear different uniforms, and to shave their beards.  However insignificant may appear the Cause, the result was most fatal to him.  The Aggriev’d, assembled in the environs of the City, and had for their leaders, the Ulman, & the Grand Mufti; and on the 29th. they pronounc’d the deposition of Selim.  The three, & only charges were, that he had not in nineteen Years given a heir to the throne, which the Koran limits to 7 Years! and in failure whereof the prophet has pronounc’d him unworthy of the throne.  2dly. that he had violated the laws of Mahomet in not protecting the Caravan of Mecca.  After which they proceeded to the Seraglio, forcing from thence the Emperor, and at the same time placing in his Stead Mustapha Son of the predecessor of Selim.  A number of the ministers were afterwards executed, but No injury was offer’d to the person of the dethron’d Emperor.  On the 1st. June was publish’d a firmano of the new Emperor, Confirming the War against the Russians, and proclaiming it a War for the defense of religion; enjoining on all his Subjects fidelity and attachment to their illustrious ally the Emperor Napoleone.  It is in the utmost haste I have written the foregoing as Como. Campbell who takes Charge of this letter leaves unexpectedly this evening the roads.  I have the honor to be with the highest respect Your Most Obedient & Most hl. Servt.

Th: Appleton

